J. S64042/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
GARY LYNN FISHER,                           :
                                            :
                            Appellant       :     No. 600 MDA 2015

           Appeal from the Judgment Nunc Pro Tunc August 23, 2011
             In the Court of Common Pleas of Cumberland County
              Criminal Division No(s).: CP-21-CR-0003127-2010
                                        CP-21-CR-0003156-2010

BEFORE: FORD ELLIOTT, P.J.E., WECHT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                     FILED DECEMBER 22, 2015

        Appellant, Gary Lynn Fisher, appeals nunc pro tunc from the judgment

of sentence of six to twenty years’ imprisonment entered in the Cumberland

County Court of Common Pleas. Sentence was imposed after the jury found

Appellant guilty of, inter alia, robbery—threatening serious bodily injury,1

terroristic threats—causing terror,2 possessing instruments of crime,3 and

theft by unlawful taking for three bank robberies.4       Appellant claims (1)



*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. § 3701(a)(1)(ii).
2
    18 Pa.C.S. § 2706(a)(3).
3
    18 Pa.C.S. § 907(a).
4
    18 Pa.C.S. § 3921(a).
J.S64042/15


evidence discovered at his apartment pursuant to a search warrant should

have been suppressed, (2) the cases should have been severed, (3) the

evidence was insufficient, (4) the evidence of a subsequent, fourth bank

robbery was improperly admitted at trial, (5) the sentences for robbery,

theft by unlawful taking, and terroristic threats in each should have merged,

and (6) the trial court improperly instructed the jury on serious bodily injury,

bodily injury, and robbery—threatening serious bodily injury. We affirm the

convictions, but vacate the sentences for theft and terroristic threats.

      The factual history of this appeal is as follows:

         1. [Appellant] was charged with two robberies at a     Metro
         Bank location in Lemoyne, Cumberland County,           which
         occurred on July 15, 2010 and August 25,               2010,
         respectively, and one robbery at a Metro Bank in       Camp
         Hill, Cumberland County on September 17, 2010.

         2. Surveillance photos of the Camp Hill robbery depicted a
         white male wearing a bluish pullover jacket and baseball
         cap.

         3. The perpetrator of the Camp Hill robbery handed a
         plastic bag and a note to the teller which stated “I have a
         gun, put money in bag.”

         4. The perpetrator of the August 25, 2010 robbery in
         Lemoyne passed a demand note which stated “I have a
         gun, put money in bag.”

         5. The demand note used in the July 15, 2010 bank
         robbery in Lemoyne stated “I have a gun, give me your
         bills.”

         6. On October 19, 2010, a robbery occurred at a Metro
         Bank in Lower Paxton Township, Dauphin County which is
         approximately ten miles from the three robberies in
         Cumberland County [“Cumberland County robberies”].


                                      -2-
J.S64042/15



        7. The demand note used by the perpetrator in the
        Dauphin County robbery stated, “I have a gun, give me
        your bills.”

        8. All of the aforesaid notes were written on lined paper.

        9. [Appellant] was arrested following the robbery in
        Dauphin County after he entered a cab near the Metro
        Bank location.[5]

        10. Using the various surveillance images from the
        September 17, 2010 robbery, Deputy Chief of Police
        Douglas Hockenberry [of the Camp Hill Police Department]
        after observing the perpetrator of the Dauphin County
        robbery, was able to identify that individual as the
        perpetrator of the Camp Hill robbery.

        11. The search warrant obtained by Deputy Chief
        Hockenberry [on October 19th] sought items of clothing
        worn in the Cumberland County robberies and lined paper
        used for the respective demand notes.

        12. Upon execution of the search warrant, Deputy Chief
        Hockenberry retrieved the following items from the
        [Appellant’s] one-room apartment:

           a. A green Top Flight notebook with lined paper.

           b. A note stating “I have a gun, give me money” found
           in an envelope in a dresser drawer.

           c. A note that was torn up and thrown in a plastic trash
           bag that when pieced together read “I have a gun, put
           money in the bag.”

           d. A pair of black Safe Trax size nine wide shoes.

5
  Appellant was charged separately for the Dauphin County robbery. We
take notice that on September 11, 2012, one year after the imposition of
sentence in the present case, he pleaded guilty to robbery and possessing
instruments of crime for the Dauphin County bank robbery. See Docket CP-
22-CR-0005541-2010, 11/23/15, at 14.



                                    -3-
J.S64042/15



         13. The envelope in which the demand note was found was
         unsealed and addressed to the Defendant, having been
         sent from the Pennsylvania Department of Labor and
         Industry.

Trial Ct. Op., 1/18/12, at 1-4.

      The trial court also summarized the relevant evidence presented at the

consolidated trial for the three Cumberland County robberies.

            The police suspected that the same individual was
         involved in all three [Cumberland County robberies]. Their
         suspicions were based upon several factors.           The
         perpetrator in each robbery was of the same general
         description. The manner of each robbery was virtually
         identical. A man wearing a baseball cap would approach
         the counter with his head down so that the video cameras
         could not get a clear view of his face. Without saying a
         word he would hand the teller a note stating he had a gun
         and demanding money. In each case the note was written
         on similar white lined paper.

             The victims in all three robberies were terrified. The
         teller involved in the July 15, 2010 incident has required
         counseling and still has trouble sleeping. The one involved
         in the August 25, 2010 robbery was “very scared” and is
         still nervous at work. Finally the last teller described it as
         “perhaps the scariest moment in my entire life.”

            Photographs of the perpetrator taken from the
         surveillance videos were distributed to the media. The
         police investigated several leads without making any
         progress. Their big break occurred on October 19, 2010
         when [Appellant] was arrested shortly after robbing the
         Metro Bank branch at the Colonial Park Mall in Dauphin
         County.

             The [then-pending] Dauphin County robbery was
         strikingly similar to those in Cumberland County. A man of
         the same general description wearing a baseball cap
         approached the counter with his head down so that the
         video cameras could not get a clear view of his face.


                                     -4-
J.S64042/15


         Without saying a word he handed the teller a note stating
         that he had a gun and demanding money. The note was
         written on the same type of white lined paper used in
         [some of the Cumberland County] robberies. [Appellant]
         was apprehended minutes after the robbery. He had in his
         possession the marked bills taken in that robbery.

Trial Ct. Op., 1/12/12, at 2-3. We note further that the teller from the first

robbery identified Appellant from a photographic array arranged one day

after his arrest in Dauphin County.    All three tellers identified Appellant at

trial. Lastly, the Camp Hill branch was approximately twenty blocks, or one

mile from the Lemoyne branch.

      On October 25, 2010, Appellant was charged with numerous counts of

robbery and terroristic threats,6 as well as theft by unlawful taking, and

possessing instruments of crime for the demand note used in each robbery.

The charges for the two Lemoyne incidents were listed in CR-3127-2010,

and the charges for the Camp Hill incident were listed in CR-3156-2010.

The Commonwealth filed a notice of joinder on February 8, 2011. Appellant

filed an omnibus pretrial motion on July 21, 2011, seeking severance of the

cases and suppression of the evidence from his apartment.          The pretrial

court denied the omnibus motion by order dated July 25, 2011.7



6
  As discussed below, Appellant was charged with terroristic threats—intent
to terrorize another and recklessly causing terror under 18 Pa.C.S. §
2706(a)(1) and (3), respectively.
7
  The Honorable Albert H. Masland presided over the litigation of Appellant’s
pretrial motions.   The Honorable Edward E. Guido presided at trial,



                                      -5-
J.S64042/15


        On July 26, 2011, Appellant proceeded to a jury trial.        After jury

selection, the Commonwealth orally moved to admit evidence of the Dauphin

County robbery to establish common scheme and identity. N.T. Trial, 7/26-

7/28/11, at 12.       The trial court, over Appellant’s objection, ruled the

evidence was admissible. Id. at 15.

        After the presentation of the evidence,8 the trial court prepared

eighteen verdict sheets. Two of the sheets mistakenly listed the location of

the July 15, 2010, and August 25, 2010 robberies as “Camp Hill,” rather

than “Lemoyne.” Additionally, a third verdict sheet did not include the date

and location of the offense.      Nevertheless, the jury questioned the three

verdict sheets during its deliberations, and the trial court corrected the

verdict sheets.     N.T. Trial at 198.    The jury also asked for definitions of

serious bodily injury and bodily injury and whether it was necessary for

Appellant to have a gun to find that he intentionally put the victim in fear of

bodily injury.     Id. at 195.    The court issued supplemental instructions

regarding serious bodily injury and bodily injury and instructed that the

presence of a gun was not necessary to find an intent to put a victim in fear

of serious bodily injury. Id.




sentencing, and the post-conviction proceeding giving rise to this direct
appeal.
8
    Appellant did not testify and did not present evidence.



                                         -6-
J.S64042/15


        On July 28, 2011, the jury found Appellant guilty of three counts each

of robbery—threatening serious bodily injury, robbery—making demand of

bank employee,9 terroristic threats—causing terror, theft by unlawful taking,

and possessing instruments of crime, as well as one count of robbery—

threatening bodily injury.10 The trial court, on August 23, 2011, sentenced

Appellant to an aggregate six to twenty years’ imprisonment.        The total

sentence included the following concurrent sentences: (1) six to twenty

years on each count of robbery—threatening serious bodily injury, (2)

sixteen months to seven years on each count of theft by unlawful taking,

and (3) fourteen months to five years on each count of terroristic threats—

causing terror.

        A counseled notice of appeal was timey filed on September 21, 2011.

This Court affirmed the judgment of sentence on December 17, 2012,

finding all appellate issues waived due to a defective appellant’s brief.

Commonwealth v. Fisher, 1664 MDA 2011 (Pa. Super. Dec. 17, 2012).




9
    18 Pa.C.S. § 3701(a)(1)(vi),
10
   18 Pa.C.S. § 3701(a)(1)(iv).       The trial court entered judgments of
acquittal on the charges of terroristic threats—threatening crime of violence
under 18 Pa.C.S. § 2706(a)(1). The jury acquitted Appellant of two counts
of robbery—taking property by force in CR-3127-2010. 18 Pa.C.S. §
3701(a)(1)(v).




                                     -7-
J.S64042/15


        Appellant did not seek allowance of appeal in the Pennsylvania

Supreme Court, but filed a timely Post Conviction Relief Act (“PCRA”)11

petition on October 1, 2013.     After the appointment of counsel, the PCRA

court reinstated Appellant’s direct appeal rights. Appellant filed a notice of

appeal nunc pro tunc and complied with the trial court’s order to file a

Pa.R.A.P. 1925(b) statement.         The trial court incorporated two prior

Pa.R.A.P. 1925(a) opinions and filed a new Rule 1925(a) opinion responding

to the additional issues raised in the new Rule 1925(b) statement.

        Appellant presents the following question for our review:

          I. Whether the pretrial court erred in denying Appellant’s
          omnibus pretrial motion to suppress[?]

          II. Whether the pretrial court erred in denying Appellant’s
          omnibus pretrial motion to sever[?]

          III. Whether the evidence presented at trial at case CP-
          21-CR-3127-2010 was sufficient to convict Appellant of
          robbery under 18 Pa.C.S.A. § 3701(a)(1)(ii)[?]

          IV. Whether the evidence presented at trial at case CP-21-
          CR-3156-2010 was sufficient to convict Appellant of
          robbery under 18 Pa.C.S.A. § 3701(a)(1)(ii)[?]

          V. Whether the evidence presented at trial at case CP-21-
          CR-3127-2010 was sufficient to convict Appellant of
          terroristic threats[?]

          VI. Whether the evidence presented at trial at case CP-21-
          CR-3156-2010 was sufficient to convict Appellant of
          terroristic threats[?]



11
     42 Pa.C.S. §§ 9541-9546.



                                      -8-
J.S64042/15


         VII. Whether the evidence presented at trial at case CP-
         21-CR-3127-2010 was sufficient to convict Appellant of
         possession of instrument of crime[?]

         VIII. Whether the evidence presented at trial at case CP-
         21-CR-3156-2010 was sufficient to convict Appellant of
         possession of instrument of crime[?]

         IX. Whether the trial court erred when it permitted the
         Commonwealth to use evidence of a fourth robbery for
         which Appellant had not been convicted[?]

         X. Whether the trial court erred when it failed to merge
         robbery, theft by unlawful taking and terroristic threats for
         purposes of sentencing at case CP-21-CR-3127-2010[?]

         XI. Whether the trial court erred when it failed to merge
         robbery, theft by unlawful taking and terroristic threats for
         purposes of sentencing at case CP-21-CR-3156-2010[?]

         XII. Whether the trial court erred in instructing the jury on
         the elements of serious bodily injury and bodily injury, and
         whether the presence of a gun need to be established, as
         answers to questions from the jury during deliberations[?]

Appellant’s Brief at 9-10.

      Appellant first claims he was entitled to suppression of the demand

note found in his dresser in an unsealed envelope addressed to him.      He

asserts his involvement in the Dauphin County robbery did not establish

probable cause to believe he perpetrated the Cumberland County robberies.

Id. at 20. He emphasizes the following. He was wearing a green poncho

after the Dauphin County robbery, but the suspect in two of the Cumberland

County cases wore a fleece jacket. Id. The witnesses to the robberies did

not positively identify him at the time the warrant was issued. Id.      The

witnesses gave general descriptions of the Cumberland County suspect. Id.


                                     -9-
J.S64042/15


Appellant also asserts the warrant lacked sufficient particularity and the

search of the envelope containing the demand note thus amounted to

“rummaging” prohibited by the Fourth Amendment.        Id. at 21.   Appellant

states, “Although paper would likely be found inside an envelope, there was

no reason for the police to believe that the specific lined paper used in the

bank robberies would be located inside an envelope addressed to Appellant

from the state unemployment office.” Id. No relief is due.

      When reviewing the denial of a suppression motion,

         [a]n     appellate    court    may    consider   only    the
         Commonwealth’s evidence and so much of the evidence for
         the defense as remains uncontradicted when read in the
         context of the record as a whole. Where the record
         supports the factual findings of the trial court, the
         appellate court is bound by those facts and may reverse
         only if the legal conclusions drawn therefrom are in error.

Commonwealth v. Caple, 121 A.3d 511, 516-17 (Pa. Super. 2015)

(citations omitted).

      It is axiomatic that:

         [a] search warrant cannot be used as a general
         investigatory tool to uncover evidence of a crime. Nor
         may a warrant be so ambiguous as to allow the executing
         officers to pick and choose among an individual’s
         possessions to find which items to seize, which would
         result in the general “rummaging” banned by the Fourth
         Amendment.

Commonwealth v. Rega, 933 A.2d 997, 1011 (Pa. 2007) (citations

omitted).

         “[A] warrant must describe the place to be searched and
         the items to be seized with specificity, and the warrant


                                    - 10 -
J.S64042/15


        must be supported by probable cause.” “In order to obtain
        a valid search warrant, the affiant must establish probable
        cause to believe that execution of the warrant will lead to
        the recovery of contraband or evidence of a crime.” We
        review the issuing authority’s decision in light of the
        totality of the circumstances:

            Pursuant to the “totality of the circumstances” test
            set forth by the United States Supreme Court in
            [Illinois v. Gates, 462 U.S. 213, 103 S. Ct. 2317,
            76 L. Ed. 2d 527 (1983)], the task of an issuing
            authority     is  simply    to   make      a    practical,
            commonsense decision whether, given all of the
            circumstances set forth in the affidavit before him,
            including the veracity and basis of knowledge of
            persons supplying hearsay information, there is a fair
            probability that contraband or evidence of a crime
            will be found in a particular place. . . . It is the duty
            of a court reviewing an issuing authority’s probable
            cause determination to ensure that the magistrate
            had a substantial basis for concluding that probable
            cause existed. In so doing, the reviewing court must
            accord deference to the issuing authority’s probable
            cause determination, and must view the information
            offered    to    establish   probable     cause    in   a
            commonsense, non-technical manner.

Caple, 121 A.3d at 520 (citations omitted).          Once a proper warrant is

issued, “a lawful search generally extends to the entire area in which the

object of the search may be found.”        Rega, 933 A.2d at 1013 (citation

omitted).

     In Rega, officers executing a search warrant “for papers and

documents containing the names of prospective jurors” read two letters that

were located in envelopes addressed to the defendant’s mother.           Id. at

1013-14.    The letters did not relate to the initial search warrant, but

suggested separate crimes.     Id. at 1013.     The officers obtained a second


                                     - 11 -
J.S64042/15


warrant and seized the letters.    Id.   The Rega Court upheld the search,

concluding the envelopes fell within the scope of the initial warrant and the

officers properly scanned the letters to determine their relevance to the

warrant. Id. at 1014.

      Instantly, the affiant requested a search warrant for Appellant’s

apartment.    He identified various clothes worn by the suspect in the

Cumberland County robberies and “lined paper” as “items to be searched for

and seized.” App. for Search Warrant, 10/19/10, at 1. These requests were

supported by the following averments.        The three Cumberland County

robberies involved a white male who passed notes to the teller on lined

paper.   See Aff. of Probable Cause, 10/19/10, at ¶¶ 2-3, 5.        The notes

demanded money and indicated the male had a gun.           Id.   Appellant was

apprehended following the Dauphin County robbery and “match[ed] the

physical description and modus operandi of the suspect in the [Cumberland

County robberies.]” Id. at ¶ 8. The affiant reviewed surveillance video from

the third robbery, determined the suspect wore the same jacket in the

second and third robberies, and “positively identified” Appellant following his

arrest in Dauphin County. Id.

      In light of the foregoing, we agree with the pretrial court that the

Commonwealth established probable cause that Appellant was involved in at

least two of the Cumberland County robberies and evidence of those crimes,

including clothes and “lined paper,” could be found at his apartment. See



                                    - 12 -
J.S64042/15


Caple, 121 A.3d at 520; Trial Ct. Op. 1/18/12, at 4. The search for clothing

permitted officers to search the dresser, which led to the discovery of the

envelope.     Appellant concedes the envelope could have contained “lined

paper.”     Appellant’s Brief at 20.   Thus, the officers’ limited search of the

envelope to determine whether its contents were relevant to a valid search

warrant was proper.         See Rega, 933 A.2d at 1013-14.               Accordingly, no

relief is due on Appellant’s suppression claim.

      Appellant next claims the trial court erred in refusing to sever the

cases for trial. He argues the probative value of the proffered identification

evidence of a common scheme was outweighed by its prejudicial effect.

Appellant’s Brief at 21-22. According to Appellant, the witnesses provided

general descriptions of the suspect. Id. at 22. The similarities among the

three Cumberland County robberies did not establish a unique modus

operandi.     Id.    The robberies occurred at different times of day—the

morning, afternoon, and evening—and spanned sixty-four days.                         Id.

Although the first two robberies occurred at the same branch in Lemoyne,

the third occurred in Camp Hill. Id. Appellant thus argues the evidence of

each robbery was inadmissible as to the other robberies, was “highly

prejudicial,” and showed only a criminal propensity.              Id. at 21-22 (citing

Commonwealth v. Dozzo, 991 A.2d 898 (Pa. Super. 2010)). Additionally,

he   argues    the   jury   was   incapable     of   separating    the    offenses   and

consolidation resulted in actual confusion.          Id. at 22.    The trial court, he



                                       - 13 -
J.S64042/15


notes, confused the dates and locations of three offenses on the verdict

sheets. Id. at 21-22. Appellant’s arguments are meritless.

      This Court reviews the denial of a motion to sever for an abuse of

discretion. Dozzo, 991 A.2d at 901 (Pa. Super. 2010). The decision on a

motion to sever, in turn, is guided by the following precepts.

         Where the defendant moves to sever offenses not based
         on the same act or transaction . . . the court must . . .
         determine: [1] whether the evidence of each of the
         offenses would be admissible in a separate trial for the
         other; [2] whether such evidence is capable of separation
         by the jury so as to avoid danger of confusion; and, if the
         answers to these inquiries are in the affirmative, [3]
         whether the defendant will be unduly prejudiced by the
         consolidation of offenses.

Id. at 902; see also Pa.R.Crim.P. 582, 583.

      In Dozzo, this Court concluded the defendant was not entitled to

sever seven robberies between two trials.     Dozzo, 991 A.2d at 900.     The

Court affirmed the trial court’s determination the following allegations

established a common scheme, plan, or design:

         The robberies all took place within a one-month period, at
         or near train stations in the same geographical area of
         Philadelphia. All of the robberies occurred during off-hours
         for the train stations: late in the evening or at night, or in
         the morning before or after rush hour. In each case, the
         perpetrator approached the victims and threatened them
         with a gun, by showing the gun or boasting he possessed a
         gun. In each incident, the robber took the victim’s money,
         but, with one exception, not the victim’s wallet. The
         robber showed particular interest in the victims’ cell
         phones, specifically asking for the phones in several cases,
         and playing with the phones once he had them. Finally, all
         of the victims told the police their assailant had an African,
         Caribbean or Jamaican accent and at least one victim from


                                     - 14 -
J.S64042/15


         six of the seven robberies identified [the defendant] as the
         perpetrator.

Id. at 903.

      Additionally, the Dozzo Court concluded the possibility for confusion

was minimal, where the incidents were charged under separate docket

numbers, the Commonwealth’s presented its evidence in a manner that did

not cause confusion, and the jury was instructed and presented with verdict

sheets clearly delineating the separate offenses.     Id.    The Court, when

addressing the possibility of undue prejudice, reaffirmed the principle that

“[t]he admission of relevant evidence connecting [a defendant] to the crimes

charged [i]s the natural consequence of a criminal trial and alone [i]s not

grounds for severance. Id. (citation omitted).

      Appellant’s instant attempt to distinguish Dozzo based on different

details within the three robberies is unconvincing.         Nothing in Dozzo

requires that the location or time of the offenses be the same to establish a

common scheme.      See id. at 901, 903-04.      Further, descriptions of the

suspect need not be completely consistent or rendered with exacting detail.

See id. at 903.   Thus, we discern no basis to disturb the pretrial court’s

determination that the Commonwealth established a common scheme, which

would have made the evidence of each robbery admissible at separate trials

of the others.

      As to Appellant’s claim of confusion, the consolidated trial involved

three, relatively straightforward incidents. The presentation of the evidence


                                    - 15 -
J.S64042/15


was not confusing.      See Dozzo, 991 A.2d at 903.    The jury also had the

benefit of still photographs from the video surveillance footage, which

indicated the dates and times of the offenses.        The fact that the jury

prompted the corrections to the inaccurately captioned jury sheets further

belied Appellant’s suggestion of confusion. See N.T. Trial at 198. Lastly, we

discern no merit to Appellant’s suggestion that he was unduly prejudiced by

the admission of propensity evidence, as the evidence of each robbery

evinced a common scheme. See Dozzo, 991 A.2d at 903. The trial court

cautioned the jury was obliged to render a verdict on each charge

independently of its verdict on other charges. N.T. Trial at 174, 196, 199.

Accordingly, Appellant’s claim that the trial court erred in denying his motion

to sever warrants no relief.

       Appellant, in his third, fourth, fifth and sixth claims, argues the

evidence was insufficient to convict him of robbery—threatening serious

bodily injury and terroristic threats—causing terror. Appellant’s Brief at 23,

25. He asserts he made no contact with the victims, no verbal threats, or

physical gestures suggesting he was armed.          Id. at 24-26.     He thus

contends the demand notes stating that he was armed and wanted money

cannot support a finding that he threatened immediate serious bodily injury,

id. at 25, or communicated threats to the tellers.    Id. at 26. No relief is

due.

       It is well-settled that



                                    - 16 -
J.S64042/15


         [w]hen reviewing a claim challenging the sufficiency of the
         evidence, we apply the following standard:

            [W]hether viewing all the evidence admitted at trial
            in the light most favorable to the verdict winner,
            there is sufficient evidence to enable the fact-finder
            to find every element of the crime beyond a
            reasonable doubt. In applying [the above] test, we
            may not weigh the evidence and substitute our
            judgment for the fact-finder. In addition, we note
            that the facts and circumstances established by the
            Commonwealth need not preclude every possibility
            of innocence. Any doubts regarding a defendant’s
            guilt may be resolved by the fact-finder unless the
            evidence is so weak and inconclusive that as a
            matter of law no probability of fact may be drawn
            from     the      combined      circumstances.     The
            Commonwealth may sustain its burden of proving
            every element of the crime beyond a reasonable
            doubt by means of wholly circumstantial evidence.
            Moreover, in applying the above test, the entire
            record must be evaluated and all evidence actually
            received must be considered. Finally, the trier of
            fact while passing upon the credibility of witnesses
            and the weight of the evidence produced, is free to
            believe all, part or none of the evidence.

Commonwealth v. Jannett, 58 A.3d 818, 819-20 (Pa. Super. 2012)

(citation omitted).

      The Crimes Code, in relevant part, states: “A person is guilty of

robbery if, in the course of committing a theft, he . . . intentionally puts

[another] in fear of immediate serious bodily injury.”            18 Pa.C.S. §

3701(a)(1)(ii). “Serious bodily injury” means “[b]odily injury which creates

a   substantial   risk   of   death   or   which   causes   serious,   permanent

disfigurement, or protracted loss or impairment of the function of any bodily

member or organ.” 18 Pa.C.S. § 2301.


                                      - 17 -
J.S64042/15


      “A person commits the crime of terroristic threats if the person

communicates, either directly or indirectly, a threat to . . . cause terror . . .

with reckless disregard of the risk of causing such terror or inconvenience.”

18 Pa.C.S. § 2706(a)(3).     “[T]he term ‘communicates’ means conveys in

person or by written . . . means.” 18 Pa.C.S. § 2706(e).

      In Jannett, the defendant committed three bank robberies over five

days. Jannett, 58 A.3d at 819. In each robbery, the defendant entered a

bank and wrote a note on a deposit slip that he handed to a bank teller. Id.

The notes indicated he had a gun and the teller was not to activate an alarm

or give him marked bills. Id. The defendant was found guilty at a bench

trial and sentenced for three counts of robbery—threatening serious bodily

injury. Id.

      The Jannett Court determined, in relevant part, that the evidence was

sufficient to sustain the defendant’s convictions for robbery—threatening

serious bodily injury. Id. at 821-22.

         The evidence is sufficient to convict a defendant of robbery
         under [18 Pa.C.S. § 3701(a)(1)(ii)] “if the evidence
         demonstrates aggressive actions that threatened the
         victim’s safety.” The court must focus “on the nature of
         the threat posed by an assailant and whether he
         reasonably placed a victim in fear of immediate serious
         bodily injury.” Additionally, this Court has held that the
         threat need not be verbal.

            At trial, the Commonwealth presented evidence that
         [the defendant] walked into three separate banks, handed
         the tellers notes demanding money and stating he had a
         gun, and that he received cash from each bank. The teller
         [the defendant] approached in the first bank testified that


                                     - 18 -
J.S64042/15


          he thought [the defendant] “might really have a gun” and
          he wanted to “get him out as soon as possible.” He
          testified that he was afraid for his safety and for the safety
          of others in the bank and that he “didn’t want to die that
          day of a shot.” The teller at the second bank testified that
          she tried to give [the defendant] what he wanted “to get
          him out.” She stated that when she saw [the defendant]’s
          note she was afraid [the defendant] would hurt her
          because he said he had a gun, and she worried about her
          “daughter not having” her. She also testified that during
          the robbery, she believed [the defendant] had a gun
          because of the threat contained in his note. The teller at
          the third bank [the defendant] robbed testified that [the
          defendant]’s actions scared her and she was afraid that
          [the defendant] “would shoot [her] or someone else in
          [her] branch.”

             Considering all the evidence presented, we find that the
          Commonwealth satisfied its burden of proving the
          elements of robbery under Section 3701(a)(1)(ii) beyond a
          reasonable doubt.

Id. at 821-22 (citations omitted).

      The present record is similar to Jannett.         Appellant passed notes

stating he had a gun and demanding money. See id. at 819, 822; see also

Exs. C-4 (first note reading “I have a gun Give me your Bills!”), C-7 (second

note reading “I have a gun Put money in bag”), C-18 (third note reading, “I

have a gun Put money in Bag”). As noted by the trial court, all of the tellers

testified Appellant’s action caused fright and fear for theirs and others’

safety.    See N.T. Trial at 25-26, 43-44, 53-54.      They complied with the

demand because of the reference to the firearm and continued to suffer

anxiety after the incidents. Id. In light of Jannett, we discern no merit to

Appellant’s argument that the absence of verbal threats, physical contact, or



                                      - 19 -
J.S64042/15


physical gestures undermined the validity of his convictions for robbery—

threatening serious bodily injury.

      As to terroristic threats—causing terror, Appellant argument’s focuses

on the element requiring that he communicate of the threat.            The record,

however, reveals Appellant presented bank tellers with notes demanding

money and stating he had a gun.       The written note satisfies the statute’s

definition of “communicates.” See 18 Pa.C.S. § 2706(a), (e). Although the

notes did not contain an express threat, an express or specific threat is not

necessary   to   sustain   a   conviction     for   terroristic   threats.    See

Commonwealth v. Reynolds, 835 A.2d 720, 730 (Pa. Super. 2003).

Under the totality of the circumstances of this case, we agree with the trial

court that a reasonable juror could find Appellant conveyed in writing an

implied threat with reckless disregard for causing terror. See 18 Pa.C.S. §

2706(a)(3), (d). Thus, no relief is due.

      Appellant’s seventh and eighth claims challenge the sufficiency of the

evidence for his convictions for possessing instruments of crime, which were

based on the three demand notes used in the Cumberland County robberies.

He relies on Commonwealth v. Williams, 808 A.2d 213, 215 (Pa. Super.

2002), to argue that a demand note merely facilitates a crime and is not an

instrumentality of crime that the General Assembly intended to penalize.

Appellant’s Brief at 26-27. We disagree.




                                     - 20 -
J.S64042/15


     Section 907 of the Crimes Code provides: “A person commits a

misdemeanor of the first degree if he possesses any instrument of crime

with intent to employ it criminally.” 18 Pa.C.S. § 907(a). An instrument of

crime means:

        (1) Anything specially made or specially adapted for
        criminal use.

        (2) Anything used for criminal purposes and possessed by
        the actor under circumstances not manifestly appropriate
        for lawful uses it may have.

18 Pa.C.S. § 907(d).

     In Williams, the defendant “stood on the street, spoke into the

walkie-talkie, and directed various persons into a nearby house.” Williams,
808 A.2d at 214. A confidential informant was directed to the same house

by the defendant and purchased drugs at the house.        Id.   The defendant

was arrested and convicted of a drug trafficking offense, as well as

possessing instruments of crime for the walkie-talkie. Id.

     On appeal, the Williams Court acknowledged our prior decision, in

Commonwealth v. Vida, 715 A.2d 1180 (Pa. Super. 1998), that “a paint

stick is an instrument of crime when wielded by a graffiti artist to commit

criminal mischief.”    Id. at 215.   The Williams Court distinguished Vida,

reasoning that the paint stick was “itself the instrument whereby the

criminal mischief (graffiti) was committed.”    Id.   The walkie-talkie in the

Williams case, however, “was used during the course of the drug sales . . .

to help carry out the criminal offense.”      Id.   The Williams Court held,


                                     - 21 -
J.S64042/15


“[T]he mere use of an item to facilitate a crime does not transform the item

into an instrument of crime for purposes of the PIC statute.” Id.       Thus, it

vacated the defendant’s possessing instruments of crime conviction.

      In Commonwealth v. Hill, 406 A.2d 558 (Pa. Super. 1979), this

Court held that a piece of burning cardboard thrown at a police officer was

not an instrument of crime. Hill, 406 A.2d at 559. Of relevance, the Hill

Court specifically discussed whether the cardboard “was ‘(a)nything specially

made or specially adapted for criminal use.’” Id. The Court concluded no

evidence showed the defendant reshaped or specially constructed the

cardboard’s form to commit a crime, which in Hill was to inflict bodily injury.

Id.

      Instantly, the evidence established that Appellant authored the three

notes, thereby specially transforming the lined paper.    See id. Unlike the

walkie-talkie in Williams, the notes were the instruments by which

Appellant committed the crimes, i.e. impliedly threatening violence and

obtaining the money.      See Williams, 808 A.2d at 215.          Accordingly,

Appellant has not shown that he is entitled to relief under Williams.

      Appellant’s ninth claim challenges the admission of evidence regarding

the Dauphin County bank robbery. He argues the Dauphin County robbery

was too remote in time and location to be relevant at trial for the

Cumberland County robberies. Appellant’s Brief 28. He argues the Dauphin




                                    - 22 -
J.S64042/15


County robbery was too dissimilar to establish his identity in the Cumberland

County robberies. Id. at 28-29. No relief is due.

     The principles governing our review are as follows:

            Admission of evidence is a matter within the sound
            discretion of the trial court, and will not be reversed
            absent a showing that the trial court clearly abused
            its discretion. Not merely an error in judgment, an
            abuse of discretion occurs when the law is
            overridden or misapplied, or the judgment exercised
            is manifestly unreasonable, or the result of partiality,
            prejudice, bias, or ill-will, as shown by the evidence
            on record.

                                  *     *      *

           While “[e]vidence of other crimes, wrongs, or acts is
        not admissible to prove the character of a person in order
        to show action in conformity therewith,” Pa.R.E. 404(b)(1),
        “[e]vidence of other crimes, wrongs, or acts may be
        admitted for other purposes, such as proof of motive,
        opportunity, intent, preparation, plan, knowledge, identity
        or absence of mistake or accident.” Pa.R.E. 404(b)(2).
        “Factors to be considered to establish similarity are the
        elapsed time between the crimes, the geographical
        proximity of the crime scenes, and the manner in which
        the crimes were committed.”

Commonwealth v. Cain, 29 A.3d 3, 6-7 (Pa. Super. 2011) (some citations

omitted).

     Similar to his previous claim regarding his motion to sever, Appellant

attempts to distinguish the Dauphin County robbery from the Cumberland

County robberies is unpersuasive.      The fact that Appellant did not wear a

signature uniform in all four robberies or enter the bank at the same time of

day does not defeat the probative value of the Commonwealth’s proffer as



                                      - 23 -
J.S64042/15


common scheme.      See Dozzo, 991 A.2d 903-04.        Further, the Dauphin

County robbery was part of the history of the case, as it also led to

Appellant’s identification as the perpetrator of the Cumberland County

robberies by Deputy Chief Hockenberry. The trial court cautioned the jury

regarding the proper use of the evidence.       N.T. Trial at 183.     Having

reviewed the record, we discern no basis to conclude that the trial court

abused its discretion in permitting the Commonwealth to present evidence of

the Dauphin County robbery.

     Appellant’s tenth and eleventh claims challenge the legality of his

sentences in CR-3127-2010 and CR-3156-2010. Appellant’s Brief at 29. He

asserts his convictions for theft by unlawful taking and terroristic threats—

recklessly causing terror should have merged with the greater offense of

robbery—threatening serious bodily injury, and relies on Commonwealth v.

Walls, 449 A.2d 690 (Pa. Super. 1982). Id. He asserts the thefts were a

necessary part of the robberies, and his convictions for robbery and

terroristic threats were based on the notes passed to the tellers. Id. The

trial court agrees and suggests that we vacate its concurrent sentences on

those counts. Trial Ct. Op., 6/16/15, at 3-4. The Commonwealth does not

object to vacating the sentences. Commonwealth’s Brief at 35.

     “A claim that crimes should have merged for sentencing purposes

raises a challenge to the legality of the sentence. Therefore, our standard of




                                    - 24 -
J.S64042/15


review is de novo and our scope of review is plenary.” Commonwealth v.

Quintua, 56 A.3d 399, 400 (Pa. Super. 2012).

     The Quintua Court ably summarized the developments of the

Commonwealth’s merger jurisprudence.

           Whether these two offenses merge will turn on Section
        9765 of the Sentencing Code, which addresses merger and
        provides:

          § 9765. Merger of sentences

                No crimes shall merge for sentencing purposes
          unless the crimes arise from a single criminal act
          and all of the statutory elements of one offense are
          included in the statutory elements of the other
          offense. Where crimes merge for sentencing
          purposes, the court may sentence the defendant
          only on the higher graded offense.

        42 Pa.C.S.A. § 9765 (emphasis added).

        [Commonwealth v. Jones, 912 A.2d 815 (Pa. 2006)]
        addressed the merger of burglary and criminal trespass
        under Section 9765, but the Court was unable to agree on
        the appropriate test for merger. The lead opinion favored
        a “practical, hybrid approach” that looks to the statutory
        elements of the respective crimes and evaluates whether
        the defendant was charged and convicted on a single set of
        facts that satisfies both offenses. The Jones lead opinion
        rejected a strict “elements based” approach to merger and
        concluded that, under the facts presented, criminal
        trespass and burglary merged, despite their different
        statutory elements.      The dissenting opinion in Jones,
        however, favored the statutory elements approach to
        merger, expressly disapproving of the fact-based approach
        advocated by the lead opinion. In the dissent’s view,
        Section 9765 set forth a clear test, where merger will
        occur only where all statutory elements of one offense are
        included in the other offense. The dissent examined the
        elements of criminal trespass and burglary before



                                  - 25 -
J.S64042/15


        concluding the crimes should not merge because each
        offense required proof of an element the other did not.

           Just three years later, our Supreme Court revisited its
        approach to merger. See Commonwealth v. Baldwin,
        604 Pa. 34, 985 A.2d 830 (2009). In a majority decision,
        Baldwin adopted the Jones dissent’s reasoning and held
        the plain language of Section 9765 reveals a legislative
        intent “to preclude the courts of this Commonwealth from
        merging sentences for two offenses that are based on a
        single criminal act unless all of the statutory elements of
        one of the offenses are included in the statutory elements
        of the other.” Baldwin rejected the “practical, hybrid
        approach” advocated in the lead Jones plurality opinion.
        Instead, Baldwin held that when each offense contains an
        element the other does not, merger is inappropriate.

           This Court has similarly parted ways with the Jones
        lead opinion and adopted the Jones dissent as setting
        forth the proper analysis for merger.         Therefore,
        notwithstanding the plurality’s conclusion in Jones
        regarding merger of criminal trespass and burglary, the
        current state of merger law in Pennsylvania makes clear
        there is no merger if each offense requires proof of an
        element the other does not.       The “practical, hybrid
        approach” espoused in the Jones lead opinion is not the
        proper test for merger.

Id. at 400-01. The Quintua Court proceeded to hold that criminal trespass

and burglary did not merge under an elements test because each offense

required proof of an element the other did not. Id. at 402.

     Section 9765 thus “may put a draconian end to merger claims.”

Baldwin, 985 A.2d at 839 (Castille, J., concurring); cf. Commonwealth v.

Rhoades, 8 A.3d 912, 918 (Pa. Super. 2010) (holding aggravated assault—

serious bodily injury and aggravated assault—bodily injury with deadly

weapon, 18 Pa.C.S. § 2702(a)(1), (4) did not merge under Section 9765);



                                   - 26 -
J.S64042/15


Commonwealth v. Dobbs, 682 A.2d 388, 390 (Pa. Super. 1996) (holding

separate sentences for 18 Pa.C.S. § 2702(a)(1), (4) for same crime would

violate double jeopardy, but decided before current version of Section 9765).

However, some exceptions and legacies remain.          The burglary statute

contains an independent provision that precludes separate sentence for both

a burglary and an intended offense unless that offense constitutes a felony

of the first or second degree.       See 18 Pa.C.S. § 3502(d).      Separate

sentences for driving under the influence of alcohol have generally been

merged without consideration of the statutory elements—e.g., an inability to

drive safely under 75 Pa.C.S. § 3802(a), and the per se blood alcohol levels

under 75 Pa.C.S. § 3802(a)(1), (b)-(c).       See Commonwealth v. McCoy,

895 A.2d 18, 27 (Pa. Super. 2006).

     Turning to the instant case, the relevant elements of robbery—

threatening immediate bodily injury are:12

        (1) the defendant intentionally put the victim in fear of
        immediate serious bodily injury, and

        (2) the defendant did so in the course of committing a
        theft.

See 18 Pa.C.S. § 3701(a)(1)(ii).


12
   In determining the relevant elements of the offenses for applying Section
9765, we find guidance in Baldwin that the elements test should not be
applied in a vacuum. See Baldwin, 985 A.2d at 837 n.6. Thus, we
consider the particular violations of law at issue in the particular case, and
rely on the trial court instructions to the jury when defining the elements of
the relevant crimes.



                                     - 27 -
J.S64042/15


     The relevant elements of theft by unlawful taking are:

        (1) the defendant took or exercised control of property,

        (2) the property was moveable property of another

        (3) the taking was unlawful, and

        (4) the defendant took the property with the intent to
        deprive the other of his property.

See 18 Pa.C.S. § 3921(a).

     Robbery does not require a completed theft.          See 18 Pa.C.S. §

3701(a)(2) (“An act shall be deemed ‘in the course of committing a theft’ if

it occurs in an attempt to commit theft or in flight after the attempt or

commission.”); Commonwealth v. Robinson, 936 A.2d 107, 109 (Pa.

Super. 2007) (noting acquittal on theft does not require acquittal on

robbery).    Theft, therefore, contains an element not contained in robbery,

i.e., a completed taking of property.13      Robbery contains an element not

contained in theft, namely, some use of force, i.e., placing the other person

in fear of serious bodily injury.    Thus, a rigid interpretation of Section

3701(a)(2) and application of Section 9765 suggest robbery and theft would

not merge.

     However, our case law suggests a universal interpretation that the “in

the course of a theft” element of robbery subsumes theft, whether


13
   Moreover, theft is graded by the value of the property taken. See 18
Pa.C.S. § 3903. Therefore, the value of the property is an Apprendi
“element.” See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000).



                                    - 28 -
J.S64042/15


attempted or completed.     See Commonwealth v. Humphey, 532 A.2d
836, 844 (Pa. Super. 1987) (concluding “because the theft was a part and

parcel of the robbery, . . . theft by receiving stolen property was subsumed

into the robbery for sentencing purposes”); Walls, 449 A.2d at 695;

Commonwealth v. Moore, 446 A.2d 960, 963 (Pa. Super. 1982);

Commonwealth v. Eberts, 422 A.2d 1154, 1156 (Pa. Super. 1980) (en

banc) (per curiam); Commonwealth v. Turner, 402 A.2d 542, 544 (Pa.

Super. 1979) (concluding, “By definition, robbery is committed ‘in the course

of committing a theft[;’ t]herefore, robbery necessarily involves theft and

the offenses merge for sentencing purposes”); Commonwealth v. Brazzle,

416 A.2d 536, 539 (Pa. Super. 1979) (concluding, “theft is a necessary

ingredient of robbery”); Commonwealth v. Brooks, 363 A.2d 1132 (Pa.

Super. 1976) (per curiam). Our review reveals no appellate decision in this

Commonwealth permitting separate sentences for theft and robbery.

     In light of the foregoing authority, we conclude that the general

merger provision in Section 9765 does not evince the General Assembly’s

intent to displace our prior case law holding that a theft is necessary

element or a lesser-included offense to robbery. Accordingly, we vacate the

sentences imposed on the counts of theft by unlawful taking.

     The relevant elements of terroristic threats—causing terror are:

        (1) the defendant communicated a threat, and

        (2) the defendant communicated the threat to cause terror
        with reckless disregard for the risk of causing such terror.


                                   - 29 -
J.S64042/15



See 18 Pa.C.S. § 2706(a)(3).

      There is not a complete identity between the elements of terroristic

threats and robbery in this case. Nevertheless, “putting another in fear of

serious bodily injury” subsumes “communicating a threat to cause terror.”

That robbery includes an additional element of fear of serious bodily injury

and a greater mens rea of intent rather than recklessness suggests it is a

greater offense of terroristic threats.     The semantic differences between

threatening serious bodily injury and causing terror do not evince the

General Assembly’s intent to permit separate sentences when both crimes

arise out a single act.     Thus, we conclude that terroristic threats should

have merged in this case.14      Since our conclusion that the sentences for

theft by unlawful taking and terroristic threats will not affect the trial court’s

sentencing scheme, a remand for resentencing is unnecessary.                 See

Commonwealth v. Hernandez, 488 A.2d 293, 303 (Pa. Super. 1985).

      Appellant’s final claim is that the trial court improperly instructed the

jury on serious bodily injury, bodily injury, and robbery.       The challenged

instructions were given after the jury submitted questions during its

deliberations.   At the outset, we note this claim is waived for failure to

object.   See Pa.R.A.P. 302(b).       In any event, we have reviewed the

14
   We are mindful that there are alternative bases for culpability under the
robbery and terroristic statutes, which may not merge.         However, we
reiterate that we follow the admonition set forth in Baldwin to consider the
particular crime in a particular case.



                                     - 30 -
J.S64042/15


challenged instructions and discern no merit to Appellant’s claim that the

court’s instructions confused the differences between serious bodily injury

and bodily injury. Further, in light of Jannett, we discern no legal error in

the trial court’s instruction that the jury did not have to find Appellant

possessed a firearm to find him guilty of robbery—threatening serious bodily

injury.

      Sentences for terroristic threats and theft by unlawful taking vacated.

Judgment of sentence otherwise affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/22/2015




                                   - 31 -